OPINION — AG — QUESTION: IS THAT PORTION OF 62 O.S. 1961 516.10 [62-516.10], AS AMENDED, AUTHORIZING THE STATE TREASURER TO PRESCRIBE FORMS TO BE USED BY SAID TREASURERS UNDER THE `UNIT COLLATERAL SYSTEM' ACT VALID? — YES, HOWEVER, THE STATE TREASURER MAY PRESCRIBE FORMS TO BE USED UNDER THE UNIT COLLATERAL SYSTEM  WHEN, AND ONLY WHEN THE STATE EXAMINER AND INSPECTOR HAS NOT PRESCRIBED THE SPECIFIC FORMS TO BE USED UNDER SUCH ACT. CITE: 74 O.S. 1961 214 [74-214], 62 O.S. 1961 516.1 [62-516.1] AND 62 O.S. 1961 516.10 [62-516.10], 62 O.S. 1961 511 [62-511] (W. J. MONROE)